NETERER, District Judge
(after stating the facts as above).  The issue is covered by sections 60d and 64b of the Bankruptcy Act (Comp. St. §§ 9644, 9648), which are construed in pari materia. The one requires the court to examine the reasonableness of the attorney fee when it is paid in advance; the other limits the payment to a reasonable fee while performing the duties prescribed by the Bankruptcy Act. The services contemplated are the preparation of the necessary legal papers to procure the adjudication and references, and bring the debtor before the referee for such subsequent proceedings as may be required, and attendances may be needful. In re Kross (D; C.) 96 Fed. 816. Claims for legal services rendered in opposition to bringing the estate before the court should not be allowed. In re Habegger, 139 Fed. 623, 71 C. C. A. 607, 3 Ann. Cas. 276. .“It cannot include services performed in an attempt to aid the bankrupt in cheating his creditors, or *233evading any of the provisions of the act intended for their protection.” In re Christianson (D. C.) 175 Fed. 867.
The discharge is a privilege, personal to the bankrupt, In re Duran Mer. Co. (D. C.) 29 Am. Bankr. R. 450. 199 Fed. 961 — a right which the law gives, and, if applied for within the limit fixed, it is granted as a matter of course, if the bankrupt’s business administration was clean; but, if guilty of any of the acts named in section 14, of the act (Comp. St. § 9598), supra, discharge will be denied, and, if denied, neither reason nor intent of the act suggests that the estate should be depleted to furnish counsel to attempt to evade the provisions of the Bankruptcy Act intended for the creditors’ protection, as well as the bankrupt’s.
Where objections are filed by the trustee under the direction of the creditors, which are baseless and unfounded, an allowance might perhaps be justified in addition to the statutory attorney’s fee provided by law, to be paid out of the estate; but, where the bankrupt has been guilty of acts not warranting a discharge, the estate certainly could not be charged for services which are occasioned by the willful and wrongful conduct of the bankrupt.
The fee allowed by the referee appears ample for all necessary legal services in the administration of the estate, including application for discharge, In re Christianson, supra; In re Kross, supra; and if the objections are baseless, and the services properly chargeable against the estate exceed the amount allowed, application can be made for further allowance.
The order of the referee is affirmed.